PER CURIAM:
Olegario Pineda Molina, proceeding pro se, challenges the district court’s dismissal of his pro se motion to vacate his sentence, brought pursuant to 28 U.S.C. § 2255. The district court dismissed Pineda Molina’s motion as time-barred, but granted a certificate of appealability (“COA”) as to the underlying constitutional claims raised in the motion. “When a district court dismisses a petition as time-barred, it is inappropriate to grant a COA on the constitutional claim.... ” Ross v. Moore, 246 F.3d 1299, 1300 (11th Cir.2001) (involving petition under 28 U.S.C. § 2254). Accordingly, we vacate the district court’s order granting a COA and remand the case to the district court for the limited purpose of considering whether a COA should be granted on the question of whether Pineda Molina’s § 2255 motion was time-barred.
VACATED AND REMANDED.